Appeal from an award against the employer for disability benefits under the Workmen’s Compensation Law. The appeal also brings up for review a decision of the former State Industrial Board that the special fund *870for reopened cases is not liable for the compensation sought by claimant. The issue raised by appellant, that payments for drugs and medicines did not constitute payments of compensation, is not an open one in the court. Award and decision affirmed, with costs to the Workmen’s Compensation Board. Permission to appeal to the Court of Appeals is granted. The court certifies that in its opinion a question of law is presented that ought to be reviewed by the Court of Appeals. All concur.